IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOSEPH KNAPP AND DENNIS MILLER         : No. 23 EAL 2015
AND TEMPLE PLAY, LLC AND TMPLCF,       :
LLC, AND MILSEV, LLC AND DEN           :
SEVENTH, LLCP,                         : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                  Respondents          :
                                       :
                                       :
           v.                          :
                                       :
                                       :
CITRO COMMUNICATIONS, INC. &           :
THOMAS R. CITRO,                       :
                                       :
                  Petitioners          :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.